Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
The Amendment filed March 11, 2021 has been entered. 
Claims 1, 3-7 and 14-18, 20, and 22 are rejected over the previously applied reference(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 19, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  With respect to claims 19, 21, and 23, the feature that a diode-connected transistor is isolated within a ring of n-doped regions lacks support in the original disclosure.  The words “ring” or “isolate” do not appear in the specification, and Figs. 2A and 2B while showing n-wells do not disclose that they isolate a diode-connected transistor in a ring of n-doped regions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 14-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,440,344 to Kim et al. (“Kim”) in view of US 5,818,084 to Williams et al.
With respect to claim 1, Kim discloses in Fig. 2 a driver circuit for driving a device circuit, comprising: 
a diode-connected transistor (e.g., 220 is diode-connected according to Col. 3 ll. 30-34) having a bulk input coupled directly to its drain (e.g., as discussed below), coupled between the driver supply voltage (e.g., Vcc) and a positive control node (e.g., 226 is a positive control node in that the voltage at 226 becomes positive compared to the source voltage IN of 208 so as to be over the gate threshold voltage, 208 turns on), and its source coupled to the positive control node (e.g., 226), wherein the driver supply voltage (e.g., Vcc) is less than a threshold voltage (e.g., a threshold voltage of 208 is larger than Vcc at the time 208 is turned off in response to high (e.g., 1.2V) 201 and low 201 since 208 has a high drain voltage at Vcc (e.g., 1.2v), according to Col. 2 ll. 35-39) of the device circuit; and 
a capacitor (e.g., 216) coupled between the positive control node (e.g., 226) and a signal input (e.g., 203), wherein when an input signal (e.g. 203) received at the signal input is high (e.g., 1.2V), a positive control voltage (e.g., 226) at the positive control node configured to control an input transistor of the device circuit is higher (e.g., Vcc + Δ at the gate of 208 has “a sufficient gate voltage to turn it completely on with the capacitance from boosting capacitance element 216” according to Col. 2 ll. 39-42 and 51-54) than the threshold voltage of the device circuit.  Kim fails to disclose that the general diode-connected transistor 220 is a diode-connected transistor having its bulk directly to its drain (103; although Fig. 1D labels it as source S because Williams refers to the shorted terminal out of two D/S terminals as the source (Col. 1 ll. 46-48), because S is more positive than D by receiving positive voltage Vds at S, S is an electrical drain of NMOSFET 100 in Fig. 1D according to Col. 1 ll. 48-53 (“In instances where the terms source and drain relate to their electrical function rather than structure, the term “electrical source” or “electrical drain” will be used.  For an N-channel MOSFET, the “electrical source” is more negative than the “electrical drain.”) and S serving as the electrical drain of NMOSFET 100 in Fig. 1D corresponds to the claimed drain terminal coupled directly to the bulk input); Williams discloses that the diode in Fig. 1D operates as a diode having a lower threshold voltage (Col. 7 ll. 47-51).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the general diode configured transistor 220 in Fig. 2 of Kim with the diode-connected transistor having its bulk input coupled directly to its drain in Fig. 1D of Williams because the general diode-connected transistor 220 in Fig. 2 of Kim requires a specific implementation and the diode-connected transistor having its bulk input coupled directly to its drain in Fig. 1D of Williams provides such a specific implementation and provides a lower threshold so that a higher turn-on voltage may be applied to transistors 208 and 206 in Fig. 2 of Kim.
While the shorted terminal like 103 in Fig. 1D of Williams et al. is referred to as a source in Williams (Col. 1 ll. 44-48), 103 in Fig. 1D in terms of its "electrical function" is 
Further, when the input signal (e.g., 203) received at the signal input is high (e.g., 1.2V of /IN of 203 equals Vcc according to Col. 2 ll. 34-36), the control voltage at the positive control node is approximately double (e.g., 2Vcc) the driver supply voltage (e.g. Vcc) minus a threshold voltage (e.g., Vth) of the diode-connected transistor (e.g., 220).  For example, in Fig. 2 of Kim, 226 is first charged to Vcc - (Vth of 220) when /IN is low and equals the ground voltage and then boosted, by a difference of the Vcc change in /IN between /IN logic voltages, to 2VCC - (Vth of 220) when /IN is high and changes to 1.2V = VCC according to Col. 2 ll. 34-36.
With respect to claim 3, the diode-connected transistor (e.g., 220) is configured to charge the capacitor (e.g., 216) when a voltage at the positive control node (e.g., 226) is less than the driver supply voltage (e.g., Vcc) minus a threshold voltage (e.g., Vth) of the diode-connected transistor (e.g., 220).  
With respect to claim 4, when the input signal (e.g., 203) received at the signal input is low (e.g., /IN of 203 equals 0V according to Col. 2 ll. 34-36V), the control voltage (e.g., 226) at the positive control node is approximately equal to the driver supply voltage (e.g., Vcc) minus a threshold voltage (e.g. Vth) of the diode-connected transistor (e.g., 220).  
With respect to claim 5, an inverter circuit (e.g., Fig. 5 which discloses the same features discussed above also discloses an inverter between IN/201 and /IN/203) coupled between the signal input and a negative control node (e.g., IN/201) of the input transistor of the device circuit, and configured to invert the input signal.  
With respect to claim 6, when the input signal (e.g., 203) received at the signal input is high, a negative control voltage (e.g., 201) at a negative control node of the input transistor (e.g., 208) is approximately equal to a driver ground voltage.  
With respect to claim 7, when the input signal (e.g., 203) received at the signal input is low, a negative control voltage (e.g., 201) at a negative control node of the input transistor is approximately equal to the driver supply voltage.  
With respect to claim 14, the above-discussion similarly applies.  Further, Fig. 2 discloses a differential configuration having a load circuit comprising cross-coupled transistors 202 and 204.  Fig. 2 fails to disclose input transistors coupling the transistors 202 and 204 to Vccp to turn on and off the circuit 200.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that input transistors coupled between a power supply voltage and circuit components may be used to turn on/off a circuit.  The foregoing common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to timely traverse the examiner’s assertion of official notice.  See MPEP 2144.03(C).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the notoriously well-known input transistors coupled between a power supply voltage and circuit components may be used to turn on/off a circuit for the purpose of connecting 202 and 204 to Vccp in Fig. 2 of Kim because such a modification would enable turning on and off the Fig. 2 circuit of Kim and reduce power consumption.
With respect to claim 15, the above discussion for dependent claims of claim 1 similarly applies.
With respect to claim 16, the above discussion for claim 1 similarly applies.
With respect to claim 17, the above discussion for dependent claims of claim 1 similarly applies.
With respect to claims 18, 20, and 22, the diode-connected transistors 218 and 220 after the above discussed modification to connect the bulks of 218 and 220 to their drains have their sources connected directly to the positive control nodes 224 and 226.

Response to Arguments
Applicant's arguments filed March 11, 2021 have not been found persuasive.  For example, Applicant argues that Kim after the after the above discussed modification to connect the bulk of 220 in Fig. 2 of Kim to its drain does not disclose a diode-connected transistor having its source coupled to the positive control node.  However, such a feature is disclosed in Kim after the after the above discussed modification to connect the bulk of 220 in Fig. 2 of Kim to its drain, the source of 220 is coupled to the positive control node (e.g., 226).   226 is a positive control node in that the voltage at 226 becomes positive compared to the source voltage IN of 208 so as to be over the gate threshold voltage, 208 turns on.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842